DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/05/2021 and 09/28/2020 are acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 recite, s “a high voltage turning point of a charging curve” . It is unclear what “a high voltage turning point “ is referencing to. The term “high voltage” is a 
Claims 5 and 11 recite “a farthest cell”. The term “farthest” is a relative term which renders the claim indefinite. The term “a farthest cell” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far the cell has to be to consider “a farthest cell”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 ,7 -8, 13-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hale ( GB 2541419) (the English equivalent  US Publication No. 2018/0248386 is used to show the relevance portion of the reference ) 
As to claims 1 , 7 and 13,  Hale discloses in figures 1-7, an equalization device for a power battery pack [see figure 1, element 100]  comprising a plurality of cells [plurality of battery cells 121A-121C; see ¶0056] , the device comprising: a first obtaining module configured to obtain a high voltage turning point of a charging curve of a cell of the power battery pack [the voltage measurement circuit (130)  designed to obtain and monitor voltage  see ¶0056-0057]; a second obtaining module  [micro controller( 110); see ¶0057-¶0058] configured to obtain a capacity of the cell according to the high voltage turning point of the cell; and a control module configured to equalize the cell according to the capacity of the cell [According to Hate, the battery voltage is measured and the derivative of the battery cells are calculated and relative capacity of the battery cells computed based on the derivatives then cells are balanced based on the relative capacity; see ¶0037, and ¶0057-0059. It is also noted that the voltage measurement is used at the a high voltage curve].  
         Further, regarding claim 13, Hale discloses the battery pack is used in a vehicle [see ¶0006 and 0010]
        As to claims 2 , 8, 14 and 18, Hale discloses in figures 1-7,   wherein obtaining the high voltage turning point of the charging curve comprises: performing a first-order derivation on the charging curve; and  obtaining the high voltage turning point according to the first-order derivation [noted that the voltage values are taken from the voltage curve to calculate the   voltage derivative and the calculated derivate is used to compute the relative  SOC values of the cells [  voltage curve; see ¶0029].
As to claims 15 and 19, Hale discloses in figures 1-7,  wherein the equalization method is performed when the power battery pack is not fully charged [the equalization is performed before full charge capacity] .  
As to claim 16, Hale discloses in figures 1-7, wherein the equalization method is performed for all of the cells of the power battery pack [noted that all battery cells are subjected to the equalization process].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 9 and 11 are  rejected under 35 U.S.C. 103 as being unpatentable over Hail in view of Kramer et al. (US 2010/0244781), hereinafter Kramer. 
As to claims 3 and 9, Hail discloses all of the claim limitations except, wherein equalizing the cell according to the capacity of the cell  comprises: obtaining a maximum capacity 

It would have been obvious to a person having ordinary skill in the art at the time the invention  was made to using the maximum capacity and average capacity of a cell to balance the cell in Hail’s apparatus as taught by Kramer in order to speed the balancing process and extend battery cell life.
       As to claims 5 and 11, Hail in combination with Kramer discloses,  wherein a capacity of a farthest cell of the cells of the power battery pack is used as the maximum capacity [see ¶0078-0080; any cell with maximum capacity can be considered as a farthest cell].  
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hail in view of Kramer, further in view of Hayashizaki et al. (US 2017/0170668), hereinafter Hayashizaki. 
          As to claims 4 and 10, neither Hail nor Kramer discloses, wherein equalizing the cell according to the equalization capacity comprises: obtaining an equalization current; generating an equalization time according to the equalization current and the equalization capacity; and equalizing the cell according to the equalization capacity and the equalization time.  
          Hayashizaki discloses in figure 14, wherein equalizing the cell according to the equalization capacity comprises: obtaining an equalization current; generating an equalization 
It would have been  obvious to a person having ordinary skill in the art at the time the invention was made to use equalization current and time in Hail’s apparatus as taught by Hayashizaki in order to  optimizing the battery cell balancing response or process. 
Claims 6, 12, 17 and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Hail in view of Lupu et al. (US 2009/0096420),  hereinafter Lupu.  
           As to claims 6 and 12, Hail discloses all of the claim limitations except,  before the equalizing the cell: obtaining a maximum capacity of the cells of the power battery pack; obtaining a capacity difference between the maximum capacity and a capacity of each cell; and determining, according to the capacity difference, whether state of charge (SOC) misalignment occurs.  
 Lupu discloses in figures 1-4, before the equalizing the cell: obtaining a maximum capacity of the cells of the power battery pack; obtaining a capacity difference between the maximum capacity and a capacity of each cell; and determining, according to the capacity difference, whether state of charge (SOC) misalignment occurs [see ¶0041-0043; noted that the battery maximum capacity is calculated and the capacity difference between the maximum SOC and battery capacity of each cell computed to determine battery cell balancing or equalization].
      It would have been obvious to a person having ordinary skill in the art at the time the invention was made to balance Hail’s battery cell based on maximum capacity as taught by Lupu in order to eliminate battery cell capacity imbalance between battery cells to prolong battery cell life by avoiding voltage reversal in the weakest cell. 
         As to Claims 17 and 20, Hail in combination with Lupu discloses,  wherein equalizing the cell is performed if SOC misalignment has been determined to occur [see ¶0041-0043 of Lupu].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
         Aylor et al. (US 5,808,445) discloses in figures 1-4, obtaining battery open circuit voltage and calculating derivative of the open circuit voltage and the derivative  is used to determine SOC [see Col. 10, lies 12-30]. Battery cells also equalized based on the SOC [see Col. 10, lines 35-43]
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859